Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I [device claim] in the reply filed on 01/13/2022 is acknowledged.  The traversal is on the ground(s) that
“According to PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art." 
According to MPEP 1893.03(d), "[w]hen making a lack of unity of invention 
requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group. The Applicants submit that the Restriction Requirement is improper because the Office has not identified the same or corresponding special technical features of Groups I and II and has not described how the same or corresponding special technical features are disclosed in any prior art.”, 

This is not found persuasive because the same special technical features such as “the GOA signal line is electrically connected to the first part of the light shielding layer through the plurality of first vias respectively, thereby connecting the GOA signal line and the first part of the light shielding layer electrically in parallel” is disclosed in the prior art Bai as listed below, therefore, it is qualified for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Bai (Patent No.: US 9412760).
Re Claim 1, Bai, FIGS. 1-2 teaches a display substrate having a display area and a gate-on-array (GOA) area outside the display area, comprising: 
a base substrate (12); 
a light shielding layer (13/14/21, note that they are made of metal material, therefore, they are considered as the shielding layers, col. 2, lines 55-60 & col. 4, lines 1-10) on the base substrate; 
an insulating layer (15) on a side of the light shielding layer away from the base substrate; and 
a GOA signal line (18/19/122/22) on a side of the insulating layer away from the light shielding layer, and is connected electrically in parallel with a first part of the light shielding layer, the first part being in the GOA area (see BACKGROUND); 
wherein the display substrate comprises a plurality of first vias (122/22) extending through the insulating layer in the GOA area; and 
the GOA signal line (18/19/122/22) is electrically connected to the first part of the light shielding layer through the plurality of first vias (122/22) respectively, thereby connecting the GOA signal line and the first part of the light shielding layer electrically in parallel.

wherein the light shielding layer further comprises a plurality of light shielding blocks (13/18/19/112) on the base substrate and in the display area, a respective one of the plurality of light shielding blocks on a side of an active layer (16) of the plurality of thin film transistors closer to the base substrate for shielding light from irradiating on the active layer; and 
the first part of the light shielding layer (21) and the plurality of light shielding blocks (13) are in a same layer and comprise a same material.
Re Claim 3, Bai, FIG. 11 teaches the display substrate of claim 2, further comprising a planarization layer (111) on a side of the GOA signal line away from the base substrate; and 
a first signal line in the GOA area (18) and on a side of the planarization layer (111) away from the base substrate, and is connected electrically in parallel with a second part of the light shielding layer (19) in the GOA area, the second part spaced apart from the first part; 
wherein the display substrate comprises a plurality of second vias (122/22) extending through the insulating layer (15) and the planarization layer (111) in the GOA area; and 
the first signal line (18) is electrically connected to the second part of the light shielding layer through the plurality of second vias (122/22) respectively, thereby connecting the first signal line and the second part of the light shielding layer electrically in parallel.

Re Claim 5, Bai, FIGS. 1-2 teaches the display substrate of claim 3, wherein the first part (16) and the second part (19) of the light shielding layer, and the plurality of light shielding blocks (110/22) are in a same layer and comprise a same material.
Re Claim 8, Bai, FIG. 11 teaches the display substrate of claim 2, wherein an orthographic projection of the respective one of the plurality of light shielding blocks (18/19/122/22) on the base substrate covers an orthographic projection of the active layer (16) of the plurality of thin film transistors on the base substrate.
Re Claim 13, Bai, FIGS. 1-2 teaches the display substrate of claim 1, comprising at least one opening in the first part of the light shielding layer (opening between 18 & 19).
Re Claim 14, Bai, FIGS. 1-2 teaches a display panel, comprising the display substrate of claim 1, and one or more integrated circuits connected to the display substrate (a plurality of TFT, see BACKGROUND).
Re Claim 15, Bai, FIGS. 1-2 teaches a display apparatus, comprising the display panel of claim 14 (see BACKGROUND).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Yeh (Pub. No.: US 20190073976).
	Bai, FIGS. 1-2 teaches all the limitation of claim 1/2/3.
Bai fails to teach the limitation of claims 9/10/11.
Yeh teaches an opening in the respective one of the plurality of light shielding blocks allowing light passing through to a photosensor for fingerprint detection (220, FIG. 4, [0042]) (claim 9);
wherein the GOA signal line is selected from a group consisting of a clock signal line, a high voltage power line, and a low voltage power line (20B, FIG. 2, [0038]) (claim 10);
wherein the first signal line is a power signal line (Vgh, FIG. 2, [0037]) (claim 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing display and touch functionality into a thin-film transistor layer as taught by Yeh, Abstract. 
Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 6 that is written, the prior arts fail to show or fairly suggest “a second signal line in the display area and on a side of the planarization layer away from the base substrate, and is connected electrically in parallel with a third part of the light 
a plurality of third vias extending through the insulating layer and the planarization layer in the display area; 
wherein the second signal line is electrically connected to the third part of the light shielding layer through the plurality of third vias respectively, thereby connecting the second signal line and the third part of the light shielding layer electrically in parallel.” in context with the other limitation as stated in claims 1-3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/TONY TRAN/Primary Examiner, Art Unit 2894